UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1027



JULIA ANN RATLIFF,

                                               Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (2:06-cv-00005-GMW)


Submitted:   July 11, 2007                    Decided:   July 25, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Bradwell, SHORTRIDGE & SHORTRIDGE, P.C., Abingdon,
Virginia, for Appellant. Michael McGaughran, Regional Chief
Counsel, Nora R. Koch, Supervisory Regional Counsel, Elizabeth A.
Corritore, Special Assistant United States Attorney, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; John L.
Brownlee, United States Attorney, Sara Bugbee Winn, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Julia A. Ratliff appeals the district court’s order

denying   her    motion    for    summary   judgment   and    granting     the

Commissioner’s    motion    for   summary   judgment   on    her   claim   for

supplemental security income benefits. We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.        See Ratliff v. Astrue,        No.

2:06-cv-00005-GMW (W.D. Va. Dec. 20, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -